

117 HR 2034 IH: Income-Driven Student Loan Forgiveness Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2034IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Education to forgive the Federal student loans of borrowers meeting certain income requirements, and for other purposes.1.Short titleThis Act may be cited as the Income-Driven Student Loan Forgiveness Act.2.Federal student loan forgiveness for borrowers meeting certain income requirements(a)Forgiveness requiredNotwithstanding any other provision of law, the Secretary of Education shall forgive the outstanding balance of principal, interest, and fees due on the eligible Federal student loans of borrowers who meet the requirements of subsection (b).(b)Eligibility(1)In generalA borrower is eligible to receive forgiveness under this section if, at the time of application for forgiveness, such borrower—(A)has an eligible Federal student loan in repayment;(B)filed a Federal income tax return for the most recently ended tax year;(C)(i)is employed; or(ii)if not employed, was employed during the period of three years immediately preceding March 1, 2020; and(D)meets the income requirements specified in paragraph (2).(2)Income requirementsThe income requirements specified in this subsection are the following:(A)In the case of borrower who is not married, the adjusted gross income of the borrower does not exceed $100,000.(B)In the case of a borrower who is married and files a Federal income tax return jointly with the borrower’s spouse, the adjusted gross income of the borrower and the borrower’s spouse does not exceed $200,000.(C)In the case of a borrower who is married and files a Federal income tax return separately from the borrower’s spouse, the adjusted gross income of the borrower does not exceed $100,000. The income of a borrower’s spouse shall not be considered in making the determination under this subparagraph.(3)Return informationThe determinations under paragraph (2) shall be based on the Federal income tax return filed by the borrower for the most recent tax year ending before the date of the borrower’s application for forgiveness under this section.(c)Method of loan forgivenessAs soon as practicable after the Secretary of Education confirms that an applicant meets the requirements of subsection (b), the Secretary of Education shall—(1)for each eligible Federal student loan of the borrower that is held by the Department of Education, cancel the outstanding balance of principal, interest, and fees due on the loan; and(2)for each eligible Federal student loan of the borrower that is not held by the Department of Education—(A)through the holder of a loan, assume the obligation to repay the outstanding balance of principal, interest, and fees due on the loan; and(B)upon assuming such obligation, cancel the outstanding balance of such principal, interest, and fees.(d)ApplicationTo be eligible to receive forgiveness under this section a borrower shall submit to the Secretary of Education an application at such time, in such manner, and containing such information as the Secretary may require.(e)Repayment refunds prohibitedNothing in this section shall be construed to authorize the refund of any payments made by a borrower on an eligible Federal student before the date on which the borrower’s loans are forgiven in accordance with this section.(f)Exclusion from taxable incomeThe amount of a borrower’s eligible Federal student loans forgiven under this section shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.(g)Determination of ineligibilityIf the Secretary of Education denies a borrower’s application for forgiveness under this section, the Secretary shall notify the borrower that the borrower’s application was denied and indicate the specific reasons for such denial.3.Notice to the publicNot later than 15 days after the date of enactment of this Act, the Secretary of Education, in consultation with institutions of higher education and lenders and holders of Federal student loans, shall take such actions as may be necessary to ensure that borrowers who have outstanding eligible Federal student loans are aware of the loan forgiveness program authorized by this Act. Such information shall—(1)be presented in a form that is widely available to the public, especially to borrowers with eligible Federal student loans;(2)be easily understandable; and(3)clearly notify borrowers that to be considered for loan forgiveness under this Act, borrowers must submit an application to the Secretary of Education.4.DefinitionsIn this Act:(1)Adjusted gross incomeThe term adjusted gross income has the meaning given that term in section 62 of the Internal Revenue Code of 1986 (26 U.S.C. 62).(2)Eligible Federal student loanThe term eligible Federal student loan means a loan—(A)received by a borrower before the date of enactment of this Act;(B)used to pay for—(i)the undergraduate education of the borrower; or(ii)in the case of a loan made to a parent on behalf a dependent student, the undergraduate education of such dependent student; and(C)made, insured, or guaranteed under—(i)part B, part D, or part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including a consolidation loan (to the extent that such consolidation loan was used to repay loans for undergraduate education); or(ii)part E of title VIII of the Public Health Service Act.(3)FeesThe term fees means any amounts owed by a borrower, other than principal and interest, on an eligible Federal student loan, including the amounts of any outstanding administrative fees, late charges, and collection costs.(4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(5)Undergraduate educationThe term undergraduate education means a postsecondary program of study at an institution of higher education that leads to an associate or baccalaureate degree.